Appellant was prosecuted and convicted of "unlawfully and seriously threatening to take the life of a human being, viz., Grover Rayburn."
The testimony shows beyond a doubt that appellant made an unlawful and unjustifiable assault on Rayburn, but wholly fails to show a violation of article 962 of the Criminal Code. It has been held by this court that a rash, inconsiderate expression, provoked by an angry altercation in which the parties were then engaged, will not constitute the offense. (March v. State, 3 Texas Crim. App., 107.) The most the testimony shows is that appellant perhaps made an unprovoked assault, and when prevented from again striking Rayburn, made an inconsiderate and harsh remark.
The judgment is reversed and the cause is remanded.
Reversed and remanded.